Citation Nr: 0602314	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted the claim of entitlement 
to an increased rating for paranoid schizophrenia and 
assigned a 30 percent disability rating, effective December 
1999.  The Board notes that in January 2002, the RO assigned 
a temporary total evaluation because of hospital treatment in 
excess of 21 days for paranoid schizophrenia, effective from 
February 2001 to April 2001.  The RO reassigned a 30 percent 
evaluation, effective from April 2001.  

In April 2003, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  
Thereafter, in February 2004 and April 2005, the Board 
remanded the issue for further development.  A review of the 
record shows that the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The mental disorder of paranoid schizophrenia is not 
manifested by occupational and social impairment, with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The schedular criteria for entitlement to an increased 
evaluation for paranoid schizophrenia, currently evaluated as 
30 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In May 2000, the RO granted the December 1999 claim of 
entitlement to an increased rating for paranoid schizophrenia 
and assigned a 30 percent disability rating effective, 
December 1999.  Upon receipt of notification of the increased 
evaluation, the veteran timely disagreed with the percentage 
assigned.  The veteran received a Statement of the Case in 
February 2002.  Thereafter, he perfected his appeal before 
the Board.  He was provided with a Supplemental Statement of 
the Case in December 2004.  

Following the Board's April 2005 Remand, the veteran was 
notified of the detailed requirements of VCAA and VA's duty 
to assist him in substantiating the claim.  He was advised of 
the evidence VA received in connection with the claim, VA's 
responsibility to obtain certain evidence on his behalf, and 
his responsibility to obtain and submit certain evidence.  An 
additional Supplemental Statement of the Case was issued in 
November 2005.  

In light of the foregoing development, the Board determines 
that the notification requirements of VCAA and VA's duty to 
assist the veteran have been satisfied, and any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As all notification 
has been given and all relevant available evidence has been 
obtained, the Board concludes that any deficiency in 
compliance with VCAA has not prejudiced the veteran and is, 
thus, harmless error.  See ATD Corp. v.  Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  Brown, 4 Vet. 
App. 384 (1993).  

Factual Background

The veteran's claim for a higher rating for paranoid 
schizophrenia was received in November 1999.  At the time, he 
was an inpatient at a VA Medical Center in the Substance 
Abuse Residential Rehabilitation Therapy Program (SARRTP).  
VA medical treatment reports, dated through January 2000 
showed that the veteran received treatment for several 
illnesses, including depression.  In December 1999, he 
continued to deny alcohol problems.  He was non-committal 
about rehabilitation therapy and was a passive participant.  
The prognosis was poor due to his denial/minimization and 
passivity.  These reports also showed that the veteran 
complained of problems related to his relationships with 
others at his place of employment and that he did not have 
close relationships with his family members.  

During a March 2000 VA psychiatric examination, the examiner 
provided a detailed report of the veteran's mental history.  
The veteran had been employed as a mail distribution clerk 
for 16 years at the United States (U.S.) Postal Service.  In 
1995, he suffered a heart attack and was reportedly 
terminated because he failed to report to work after nine 
months following the heart attack.  He was rehired because he 
was a good worker but that he has had problems with his 
supervisors since that time.  He received counseling from the 
Employee Assistance Program since 1995.  The veteran had two 
children, a son that lived with him, and a daughter that 
lived with his parents.  At the time of the examination, the 
veteran was separated from his second wife, and in the 
process of filing for a divorce.  

The veteran's subjective complaints included hearing voices 
and experiencing feelings of hurting his wife and his 
supervisor at the U.S. Postal Service.  He was usually in a 
decent mood when he was alone.  He complained of feeling 
persecuted.  He recently experienced auditory and visual 
hallucinations, although he did not hear voices during the 
examination.  While he had feelings of homicidal and suicidal 
feelings in the past, he did not have those feelings at the 
time of the examination.  

On objective examination, the veteran's affect was fairly 
flat; he exhibited adequate memory and concentration, and his 
judgment and insight were both fairly limited.  There were no 
significant lapses in logic.  Diagnostic tests revealed that 
the veteran was very likely to have a thought disorder, such 
as paranoid schizophrenia.  He was suffering from significant 
personal stress and looked depressed.  It was noted that the 
veteran may occasionally behave in a manner in which he may 
not normally behave as a result of the stress.  He was 
socially isolated and withdrawn; his relationships were 
characterized by resentment, suspicion, and hostility.  The 
examiner also reported that the veteran was severely and 
chronically maladjusted.  

The examiner summarized that the veteran's relationships at 
his place of employment were strained and difficult.  His 
most significant impairments were in the areas of his 
relationships with others.  He had both vocational and social 
impairment as a result of schizophrenia.  The diagnosis was 
paranoid schizophrenia, with a Global Assessment of 
Functioning (GAF) Score of 55.  

In May 2000, the RO assigned an increased evaluation of 30 
percent for paranoid schizophrenia, effective December 1999.  

The October 2000 Vocational Evaluation showed that the 
veteran did not like working for the U.S. Postal Service 
because he thought it was boring and oppressive.  
Psychological testing results indicated that the veteran was 
exceptionally sensitive to the thoughts and feelings of 
others, and was exceptionally suspicious and distrusting.  

In a January 2001 statement, the veteran maintained that he 
heard voices that were commanding in nature.  The VA medical 
treatment reports, dated through February 2001, showed 
treatment for schizophrenia and varying GAF scores that 
ranged from 40 to 45.  The records reported the veteran's 
dissatisfaction with his employment, his suspiciousness, and 
subjective complaints of auditory hallucinations.  

The veteran underwent VA hospitalization from February to 
March 2001.  A VA Discharge Summary Report reported that the 
veteran presented with worsening of auditory hallucinations.  
Specifically, he complained of recently hearing voices that 
were described as non-commanding.  It was noted that the 
veteran had not taken his prescribed medication for one 
month.  During the hospitalization, he demonstrated symptoms 
associated with depression; however, after the brief episode 
of depression, his psychotic symptoms improved.  A VA March 
2001 psychiatry note stated that the veteran exhibited some 
manipulative behavior, and noted that the veteran reported 
increased symptoms for reasons other than sincerely receiving 
treatment for the mental disorder.  The discharge diagnosis 
was depressive schizoaffective disorder, with GAF scores that 
ranged from 50 to 60.  

In late March 2001, the veteran underwent a VA psychiatric 
examination.  The examiner provided a detailed report of the 
veteran's medical and occupational history, as previously 
noted.  The veteran related that his work with the post 
office was satisfactory, but he did not like the facility 
where he worked because it was noisy, he complained of poor 
interpersonal relationships with coworkers, and that there 
was no opportunity for upward mobility.  However, he did not 
desire to become a supervisor because he did not like telling 
other people what to do.  Over the past year, he had missed 
10 additional days of work due to paranoid schizophrenia; 
however he did not inform his supervisors at his place of 
employment that he suffered from schizophrenia because he 
believed that he would have a difficult work situation if 
they knew of his mental disorder.  

The mental status examination revealed that the veteran was 
cooperative and that he demonstrated attention and 
concentration through the assessment.  His mood was mildly 
depressed, with a flat affect.  Motor activity was within 
normal limits, speech was within normal limits for rate and 
tone, memory skills were grossly intact for immediate, short 
term, recent, and remote recall.  The thought processes were 
logical and coherent, and speech was goal directed.  He 
denied experiencing any suicidal or homicidal ideations.  He 
did verbalize delusional material that was primarily 
indicated by his belief that other individuals were talking 
about him behind his back, and while he believed that 
individuals talked about him behind his back all of the time, 
he particularly noted these occurrences as taking place at 
his place of employment.  Abstract abilities were somewhat 
limited as measured by similarities and proverbs, and the 
veteran had difficulty performing the simplest of 
similarities and he did not understand the meaning of two out 
of three proverbs.  The examiner evaluated his intellectual 
functioning as average.  

The diagnosis was paranoid schizophrenia, with a GAF score of 
58.  The examiner explained that the veteran's success at his 
place of employment was negatively influenced by his chronic 
mental illness and difficulty with social relationships.  His 
relationships with others were marked by suspicion and 
mistrust at work and at home.  While the veteran continued to 
maintain employment, his relationship with coworkers was 
adversely affected by schizophrenia.  It was opined that the 
adherence to prescribed medications appeared to facilitate 
his continued employment and helped to minimize adverse 
interactions in his environment.  

During the April 2003 Travel Board hearing, the veteran 
testified that he experienced difficulty maintaining good 
work relationships with others at his place of employment.  
He believed that his co-workers were talking about him behind 
his back at work.  He had a good working relationship with 
his immediate supervisor, but he did not have good working 
relationships with other shift supervisors.  He had never 
requested a promotion, and he had never been denied a raise.  
He had a girlfriend that lived with him, but he asked her to 
leave because he did not trust her and was afraid to sleep 
around her.  He did not have a good relationship with his 
parents and he was dissatisfied with the issues surrounding 
his visitation with his daughter.  He recently informed his 
mother that he wanted to kill his father.  While his adult 
son did not visit him anymore, he was allowed visitation with 
his minor daughter.  The veteran stated that he had not been 
hospitalized for paranoid schizophrenia since the February-
March 2001 hospitalization.  

On May 2004 VA psychiatric examination, the psychiatrist 
documented that the veteran's claims file was reviewed and 
provided a detailed medical, social and occupational history.  
He had been employed by the U.S. Postal Service for 20 years.  
He felt isolated, ostracized, and alone.  It was his belief 
that everyone knew about his schizophrenia and he had 
suspicions regarding his co-workers.  He believed that 
Ziprasidone helped him with the occasional auditory 
hallucinations, but was still unable to trust others.  He 
denied being absent from work.  

On mental examination, the veteran had paranoid delusions and 
a mildly depressed affect.  His speech was normal, he had 
good eye contact, his descriptions were coherent, he did not 
have a formal thought disorder, and he had a mildly depressed 
affect.  He did not have current hallucinations, there were 
no delusions of reference or ideas of reference, there were 
no suicidal or homicidal ideations, intentions or plans, and 
his cognitive abilities were intact.  The diagnosis was 
paranoid schizophrenia, ongoing of medium severity.  The GAF 
score was 15.  

On VA examination, dated in December 2004, the examiner of 
the May 2004 VA examination documented that the May 2004 VA 
examination was returned for an explanation of the GAF score 
of 15 that was reported during the last VA examination.  The 
examiner essentially explained that based on the veteran's 
comments, the veteran harbored active homicidal thoughts 
towards his father and that there was at least minimum danger 
towards his father in terms of the veteran acting violently 
towards his father.  The examiner further explained that the 
veteran was extremely paranoid and that his paranoia was not 
changed by the medication prescribed for him.  

The VA Primary Care and Psychiatry Notes showed continued 
treatment for paranoid schizophrenia and varying GAF scores, 
beginning in December 2004.  
The January 2005 mental status examination revealed that the 
veteran's mood was congruent to the setting and circumstance.  
In April 2005, the VA medical reports showed that the veteran 
was in compliance with his medication, which was tolerated 
without side effects, and that he was fairly stable.  His 
mental status examination was normal.  The veteran was 
diagnosed with a history of schizoaffective disorder, with a 
GAF score of 65.  

An August 2005 Primary Care Note stated that the veteran 
presented for evaluation and management of his medications 
for schizophrenia.  He was asked not to report to work and 
was referred to the Employee Assistance Program, which then 
referred him to a private psychiatrist.  It was noted that 
the veteran was refractory to most pharmacological 
interventions used.  The October 2005 Primary Care Note 
indicated that the veteran was unable to tolerate Ziprasidone 
because the medication made him drowsy at his place of 
employment.  He stated that if he did not take his 
medication, he would begin to hear voices.  He complained 
that his job was very stressful.  The mental status 
examination revealed objective findings of a flattened mood; 
he denied experiencing auditory hallucinations at the time of 
the examination.  The diagnosis was chronic schizophrenia, 
with a GAF score of 45.  

The Board notes that the veteran submitted several statements 
in support of the claim and advanced several arguments that 
collectively expressed his belief that he was entitled to 
more than a 30 percent disability rating for paranoid 
schizophrenia, primarily because he experienced auditory 
hallucinations and difficulty at his place of employment.  
The veteran has received continued VA treatment for paranoid 
schizophrenia, and the GAF scores associated with the 
treatment have ranged from 15 to 68.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The mental disorder of schizophrenia is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9203, using a general 
rating formula provided below:

General Rating Formula for Mental Disorders:
Rati
ng
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name





100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9203, General Rating 
Formula for Mental Disorders (2005).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is assigned with "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Analysis

The veteran argues that the symptomatology associated with 
paranoid schizophrenia is more than 30 percent disabling, and 
that he is entitled to a higher rating as a result of the 
increased severity.  The Board points out that the present 
level of disability is of primary concern in determining 
whether paranoid schizophrenia has increased in severity.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The next higher rating for paranoid schizophrenia is a 50 
percent disability rating and the criteria for a 50 percent 
rating are met when it is established that the veteran 
suffers from occupational and social impairment, with reduced 
reliability and productivity, due to the development of 
certain specified symptoms, detailed above.  

A review of the evidence reveals that the veteran did not 
develop occupational and social impairment with reduced 
reliability and productivity, due to any of the symptom 
listed in the criteria for a 50 percent rating.  While the 
veteran reported that he is unable to maintain good 
relationships with his co-workers, due to paranoid 
schizophrenia, he admits to receiving regular raises and 
maintaining a working relationship with at least one 
supervisor, which he described as his immediate supervisor.  
In fact, the veteran has been employed with the United States 
(U.S.) Postal Service for 21 years.  Additionally, the 
medical evidence suggests that when the veteran is in 
compliance with his prescribed medication, the mental 
disorder of paranoid schizophrenia is stable.  

While the medical record includes findings of a flattened 
affect and a depressed mood, the medical findings do not 
include language suggesting that the veteran suffered from 
occupational and social impairment, with reduced reliability 
and productivity, specifically due to the flattened affect.  
The objective medical findings also demonstrated normal 
speech, findings of normal and adequate concentration, 
limited abstract abilities, and judgement and insight, which 
were described as fairly limited.  These symptoms did not 
result in occupational and social impairment with reduced 
reliability and productivity.  The evidence has not shown 
objective findings of less than normal speech, panic attacks, 
difficulty understanding complex commands, impairment of 
memory, or disturbances of motivation.  

The evidence further demonstrates that the veteran's social 
impairment, especially as it pertains to his parents, is due 
to suspiciousness and mistrust, which are not symptoms that 
are recognized by the criteria for a 50 percent evaluation 
for paranoid schizophrenia.  While the evidence included 
findings that suggest that the veteran's ability to maintain 
effective work and social relationships is impaired by his 
schizophrenia, there has been no indication that due to the 
severity of the impairment, he now suffers from occupational 
and social impairment, with reduced reliability and 
productivity.  

The veteran's medical record includes varying Global 
Assessment of Functioning (GAF) scores that ranged from 15 to 
68.  While the most recent GAF score reported was 45, 
overall, the GAF scores have been in the range of 51-60, 
which suggest moderate difficulty in social or occupational 
functioning.  

Because the veteran's symptoms associated with paranoid 
schizophrenia are not consistent with the criteria for a 50 
percent disability rating, and in consideration of the 
varying GAF scores, the Board finds that paranoid 
schizophrenia is not productive of a greater disability than 
is contemplated by the criteria for a 30 percent evaluation.  
Therefore a higher rating is not warranted at this time.  

Extraschedular Rating

The Board observes the veteran's hospitalization in 2001 and 
his statements regarding the interference that the mental 
disorder of paranoid schizophrenia causes at his place of 
employment.  In this regard, the Board has considered 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for 
this disability and the evidence does not show that there has 
been marked interference with employment due to paranoid 
schizophrenia.  Therefore, referral of this case for 
extraschedular consideration is not in order.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 30 percent disabling, 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


